Citation Nr: 0114737	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 26, 
1991, for a grant of a 30 percent evaluation for residuals of 
a cold injury of the feet.  

(The issue of whether a March 1970 Board of Veterans' Appeals 
that denied an evaluation in excess of 10 percent for 
residuals of frozen feet should be revised or reversed on the 
grounds of clear and unmistakable error is the subject of a 
separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1950 to March 1954.  His decorations include 
the Purple Heart Medal and the Presidential Unit Commendation 
with Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied an effective date earlier 
than December 26, 1991, for a grant of a 30 percent 
evaluation for residuals of a cold injury of the feet.  

In his substantive appeal, the veteran claimed entitlement to 
service connection for frostbite of his hands and fingers.  
This issue has not been addressed by the RO and is referred 
to the RO for adjudication.  


FINDINGS OF FACT

1.  In a companion decision, the Board has restored a 30 
percent evaluation for residuals of frozen feet, effective 
from September 1, 1969, based on clear and unmistakable error 
in a March 1970 Board decision that denied an evaluation in 
excess of 10 percent for residuals of frozen feet.  

2.  The Board's decision granting restoration of a 30 percent 
evaluation for residuals of frozen feet, effective from 
September 1, 1969, constitutes a complete grant of the 
benefit sought on this appeal.  


CONCLUSION OF LAW

As the benefit sought on appeal has been granted by a 
separate Board decision under the same docket number, there 
remains no allegation of error of fact or law to be addressed 
in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran's original claim of 
entitlement to service connection for residuals of frozen 
feet was received in March 1954.  Service connection was 
established for residuals of frozen feet by a rating decision 
dated in April 1954, when a 10 percent evaluation was 
assigned.  That evaluation was thereafter continued until a 
rating decision of June 1962, which increased the evaluation 
to 30 percent disabling under Diagnostic Code 7122, effective 
from May 12, 1961.  However, following a VA examination in 
May 1969, the rating was reduced to 10 percent disabling, 
effective from September 1, 1969.  The veteran perfected an 
appeal from the reduction, but in a decision dated in March 
1970, the Board denied a rating in excess of 10 percent for 
the service-connected residuals of frozen feet.  

The veteran reopened his claim for an increased rating for 
residuals of frozen feet on December 26, 1991, but his claim 
was denied by a rating decision dated in May 1992 that 
continued the 10 percent rating then in effect.  The veteran 
perfected an appeal from this determination, and the Board in 
November 1995 granted a 30 percent evaluation for service-
connected residuals of frozen feet.  A rating decision later 
the same month made the evaluation effective from the date of 
receipt of the reopened claim on December 26, 1991.  

In a separate decision under the same docket number as this 
appeal, the Board has restored a 30 percent evaluation for 
residuals of frozen feet, effective from September 1, 1969, 
based on clear and unmistakable error in a March 1970 Board 
decision that denied an evaluation in excess of 10 percent 
for that disability.  The Board's decision in this regard 
constitutes a complete grant of the benefit sought on this 
appeal and thus renders the appeal moot.  In this regard, the 
veteran has consistently argued that the effective date for 
the current 30 percent evaluation should be as of the date of 
the RO's rating reduction in 1969.  The Board's decision 
grants that effective date.  While a veteran is presumed to 
be seeking the maximum possible benefit, he is free to limit 
the scope of his appeal.  AB v. Brown, 6 Vet. App. 35 (1993); 
see also Hamilton v. Brown, 39 F.3d 1574 (1994).

The law provides that the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5).  As 
the appeal has been rendered moot by the Board's companion 
decision finding clear and unmistakable error in its March 
1970 decision, there is no outstanding error of fact or law 
for the Board to address.  It follows that the appeal must be 
dismissed.  Cf. Mokal v. Derwinski, 1 Vet. App. 12, 13 (1990) 
(Court will refrain from deciding cases that do not present 
an actual case or controversy).  


ORDER

The appeal is dismissed.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

